 



Exhibit 10.8.8
GLG PARTNERS, INC.
2007 LONG-TERM INCENTIVE PLAN
UNITED KINGDOM RESTRICTED STOCK AGREEMENT
FOR UK RESIDENT GRANTEES

     
To:
  Paul Myners
Date:
  3 December 2007

     In accordance with a determination of the Compensation Committee of the
Board of Directors of GLG Partners, Inc. (the “Company”) on 2 November 2007 (the
“Grant Date”), 148,368 shares (“Restricted Stock”) of Common Stock of the
Company have been granted to you as Restricted Stock pursuant to Sub-Plan A (the
“Sub-Plan”) of the Company’s 2007 Long-Term Incentive Plan (the “Plan”).
Capitalized terms used in this agreement (the “Restricted Stock Agreement”) but
not otherwise defined shall have the meanings assigned to such terms in the Plan
or the Sub-Plan.
     The shares of Restricted Stock have been granted to you on the Grant Date
upon the following terms and conditions:
     1. That you are a director of the Company and that you are resident and
except as indicated on the signature page of this Restricted Stock Agreement
ordinarily resident in the United Kingdom for United Kingdom tax purposes at the
date of Award. For the purposes of this Restricted Stock Agreement, Participant
shall be construed accordingly.
2. Definitions
     (a) “Acquisition Closing Date” means 2 November 2007.
     (b) “Code” means the U.S. Internal Revenue Code of 1986, and any successor
statute, as it or they may be amended from time to time.
     (c) “Disability” means any illness, injury, physical or mental impairment,
or other incapacity that is certified and established by documented medical
evidence reasonably satisfactory to the Compensation Committee of the Board of
Directors as a result of which you shall fail to perform, after reasonable
accommodation as required by law, the essential duties required of you by the
Company or a Subsidiary during any six (6) consecutive months. In the event of a
dispute as to whether you have a Disability, the Company may refer you to a
licensed practicing physician of the Company’s choice, and, in addition to your
consent in paragraph 19, you (i) agree to submit to such tests and examinations
as such physician shall deem appropriate and to share copies of the results of
such tests and examinations, and the physician’s related conclusions, with the
Company, (ii) authorize such physician to share and discuss with the Company the
results of such tests and examinations and the physician’s related conclusions,
and (iii) agree to sign any separate authorization that the selected physician
or the Company may require in order to give affect to the disclosure obligations
contained in this sentence. Notwithstanding the foregoing, the final
determination that you have incurred a Disability will be made by the Company in
its sole discretion.

 



--------------------------------------------------------------------------------



 



     (d) “Non-Stock Dividends” means any dividends or distributions on or in
respect of Restricted Stock, whether in cash or otherwise, other than Stock
Dividends.
     (e) “Stock Dividends” means any dividends or distributions on or in respect
of Restricted Stock in the form of additional shares of Common Stock, other
securities of the Company or securities of another entity.
     (f) “Termination of Service” means the termination of your service as a
director of the Company for any reason; provided, that (A) death or
(B) Disability shall not be deemed a Termination of Service.
3. Earning of Restricted Stock
     You shall be deemed to have earned the Restricted Stock subject to this
Restricted Stock Agreement as follows; provided, that unearned Restricted Stock
may be forfeited in accordance with paragraph 8:

  • 25% on the first anniversary of the Grant Date;     • 25% on the second
anniversary of the Grant Date;     • 25% on the third anniversary of the Grant
Date; and     • 25% on the fourth anniversary of the Grant Date.

     Notwithstanding the foregoing, if one of the following events occurs
earlier, and prior to forfeiture under paragraph 8, you shall be deemed to have
earned 100% of the Restricted Stock subject to this Restricted Stock Agreement
on the date of occurrence of such event: your death or Disability.
     Once earned, all restrictions attaching to the Restricted Stock shall cease
to apply and the Restricted Stock shall cease to be forfeitable and can be
transferred subject to the applicable provisions of the Securities Act of 1933,
as amended (the “Securities Act”). The provisions of section 4(b) of the
Sub-Plan shall not apply to this Restricted Stock Agreement.
4. Retention of Certificates for Restricted Stock
     Certificates for the Restricted Stock and any Stock Dividends shall be
delivered to and held by the Company, or shall be held in book-entry form
subject to the Company’s instructions, until you shall have earned the
Restricted Stock in accordance with the provisions of paragraph 3. To facilitate
implementation of the provisions of this Restricted Stock Agreement, you
undertake to sign and deposit with the Company’s Office of the Secretary (i) a
Stock Transfer Power in the form of Attachment 1 hereto with respect to the
Restricted Stock; (ii) a Dividend Order (with respect to Stock Dividends) in the
form of Attachment 2 hereto; and (iii) such other documents appropriate to
effectuate the purpose and intent of this Restricted Stock Agreement as the
Company may reasonably request from time to time.

2



--------------------------------------------------------------------------------



 



5. Non-Stock Dividends
     Non-Stock Dividends on the Restricted Stock held by you shall be paid to
you as and when declared and paid by the Company, subject to applicable
withholding. You shall not be entitled to any Dividend Equivalents in respect of
Restricted Stock subject to this Restricted Stock Agreement.
6. Voting Rights
     Notwithstanding the retention by the Company of certificates (or the right
to give instructions with respect to shares held in book-entry form) for the
Restricted Stock and any Stock Dividends, you shall be entitled to vote the
Restricted Stock and any Stock Dividends held by the Company in accordance with
paragraph 4, unless and until such shares have been forfeited in accordance with
paragraph 8.
7. Delivery of Earned Restricted Stock
     As promptly as practicable after you shall have been deemed to have earned
the Restricted Stock in accordance with paragraph 3, the Company shall deliver
to you (or in the event of your death, to your estate or any person who acquires
your interest in the Restricted Stock by bequest or inheritance) the Restricted
Stock earned, together with any Stock Dividends earned then held by the Company
(or subject to its instructions).
8. Forfeiture of Unearned Restricted Stock and Stock Dividends
     Notwithstanding any other provision of this Restricted Stock Agreement,
(a) if at any time it shall become impossible for you to earn any of the
Restricted Stock in accordance with this Restricted Stock Agreement, or
(b) unless determined otherwise by the Compensation Committee of the Board of
Directors, in the event of a Termination of Service (other than as provided in
paragraph 3), all unearned Restricted Stock, together with any Stock Dividends
relating to the unearned stock, then being held by the Company (or subject to
its instructions) in accordance with paragraph 4 shall be forfeited, and you
shall have no further rights of any kind or nature with respect thereto. Upon
any such forfeiture, the Restricted Stock, together with any Stock Dividends
relating to the unearned Restricted Stock, shall be transferred to the Company.
     For the avoidance of doubt, the forfeiture period shall not extend beyond
five years less a day from the date of Award under this Restricted Stock
Agreement.
9. Investment Intent
     You represent and warrant that (i) you are not a U.S. person and are
physically outside the United States at the time you are acquiring the
Restricted Stock pursuant to this Restricted Stock Agreement, and (ii) you will
not within one year after the original issuance of the Restricted Stock pursuant
to this Restricted Stock Agreement resell or otherwise transfer the shares
except outside the United States in an offshore transaction in compliance with
Regulation S under the Securities Act.

3



--------------------------------------------------------------------------------



 



10. Transferability
     Except as otherwise provided in the Sub-Plan, this grant is not
transferable by you and the Restricted Stock, any Non-Stock Dividends and any
Stock Dividends shall be deliverable, during your lifetime, only to you.
11. Withholding
     The Company shall have the right, in connection with the delivery of the
Restricted Stock and any Non-Stock Dividends and Stock Dividends (and interest
thereon) subject to this Restricted Stock Agreement, (i) to deduct from any
payment otherwise due by the Company to you or any other person receiving
delivery of the Restricted Stock and any Non-Stock Dividends and Stock Dividends
(and interest thereon) an amount equal to the taxes and social security required
to be withheld by law with respect to such delivery, (ii) to require you or any
other person receiving such delivery to pay to it an amount sufficient to
provide for any such taxes and social security so required to be withheld or
(iii) to sell for fair market value such number of the Restricted Stock and any
Stock Dividends as may be necessary so that the net proceeds of such sale shall
be an amount sufficient to provide for any such taxes and social security so
required to be withheld. Notwithstanding the foregoing, in the event that you
make an effective election pursuant to Section 83(b) of the Code with respect to
the Restricted Stock or any Stock Dividends, the Company shall require you to
deliver to the Company concurrently with such election, (1) a copy of the
election, and (2) payment of the amount that is equal to the taxes and social
security required to be withheld pursuant to such election.
12. Securities Laws Requirements
     The Company shall not be obligated to transfer any Stock to you free of the
restrictive legend in the form of Attachment 3 hereto or of any other
restrictive legend, if such transfer, in the opinion of counsel for the Company,
would violate the Securities Act (or any other federal or state statutes having
similar requirements as may be in effect at that time).
13. No Obligation to Register
     The Company shall be under no obligation to register the Restricted Stock
or any Stock Dividends pursuant to the Securities Act or any other U.S. federal
or state securities laws. The Company shall not be obligated to deliver any
shares until they have been listed (or authorized for listing upon official
notice of issuance) upon each stock exchange upon which are listed outstanding
shares of the same class as that of the shares subject to this award and until
there have been compliance with such laws and regulations as the Company may
deem applicable.
14. Protections Against Violations of Agreement
     No purported sale, assignment, mortgage, hypothecation, transfer, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any of the Restricted Stock by
any holder thereof in violation of the provisions of this Restricted Stock
Agreement will be valid, and the Company will not

4



--------------------------------------------------------------------------------



 



transfer any of said Restricted Stock on its books nor will any such Restricted
Stock be entitled to vote, nor will any distributions be paid thereon, unless
and until there has been full compliance with said provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce said
provisions.
15. Failure to Enforce Not a Waiver
     The failure of the Company to enforce at any time any provision of this
Restricted Stock Agreement shall in no way be construed to be a waiver of such
provision or of any other provision hereof.
16. Survival of Terms
     This Restricted Stock Agreement shall apply to and bind you, the Company
and your and its respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.
17. Counterparts
     This Restricted Stock Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
18. Severability
     Should any provision of this Restricted Stock Agreement be held by a court
of competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Restricted
Stock Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original Restricted Stock Agreement.
Moreover, if one or more of the provisions contained in this Restricted Stock
Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable, in lieu of severing
such unenforceable provision, such provision or provisions shall be construed by
the appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear, and such determination by such judicial body shall not affect the
enforceability of such provisions or provisions in any other jurisdiction.
19. Personal Data
     BY SIGNING THIS RESTRICTED STOCK AGREEMENT, YOU HEREBY ACKNOWLEDGE THAT FOR
THE ADMINISTRATION AND MANAGEMENT OF THE PLAN, THE COMPANY WILL FROM TIME TO
TIME NEED TO PROCESS YOUR PERSONAL DATA (AS DEFINED IN THE UNITED KINGDOM’S DATA
PROTECTION LEGISLATION) AND ACCORDINGLY YOU EXPRESSLY CONSENT TO THE
TRANSMISSION OF ANY PERSONAL DATA (AS DEFINED IN THE UNITED KINGDOM’S DATA
PROTECTION LEGISLATION) CONCERNING YOU AND YOUR

5



--------------------------------------------------------------------------------



 



FAMILY OUTSIDE OF THE EUROPEAN ECONOMIC AREA, INCLUDING, WITHOUT LIMITATION, TO
THE COMPANY’S UNITED STATES OFFICES AND THE COMPANY’S AGENTS LOCATED IN THE
UNITED STATES.
20. Acceptance
     You have read and understand the terms and provisions of this Restricted
Stock Agreement, and accept the Restricted Stock subject to all the terms and
conditions of the Plan, the Sub-Plan and this Restricted Stock Agreement. You
may obtain copies of the Plan or Sub-Plan from the Company upon request. You
hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Compensation Committee of the Board of Directors upon any
questions arising under this Restricted Stock Agreement. Please sign your name
in the space provided on this Restricted Stock Agreement and deliver it on or
before the 15th day after the date of this Restricted Stock Agreement (subject
to any reasonable extension that the Company may provide), together with the
attached Stock Power and Dividend Order, to the Company, c/o GLG Partners LP
(attention of Emmanuel Roman) at One Curzon Street, London W1J 5HB United
Kingdom and Mr. Roman will forward the documents to the Company. If Mr. Roman or
the Company does not have your properly signed copy of this Restricted Stock
Agreement, Stock Power and Dividend Order in hand before the close of business
on the 15th day after the date of this Restricted Stock Agreement (subject to
any reasonable extension that the Company may provide), then, anything in this
Restricted Stock Agreement to the contrary notwithstanding, your right to
receive the award will terminated and be of no effect.
21. Waiver
     By signing this Restricted Stock Agreement, you hereby waive any and all
rights to compensation or damages in consequence of the termination of your
employment, or your status as a Limited Partner, if applicable, for any reason
whatsoever (and regardless of whether such termination is lawful or unlawful)
insofar as those rights arise or may arise from your ceasing to have rights
under this Restricted Stock Agreement as a result of such termination.
22. Applicable Law
     This Restricted Stock Agreement and the Company’s obligation to deliver
Restricted Stock and any Stock Dividends and Non-Stock Dividends (and interest
thereon) hereunder shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware and the Federal law of the United States
applicable to contracts made and to be performed entirely within the State of
Delaware, without regard to the conflicts of law principles of such State.

6



--------------------------------------------------------------------------------



 



            GLG PARTNERS, INC.
      By:   /s/ Noam Gottesman       Name:   Noam Gottesman        Title:  
Chairman and Co-Chief Executive Officer     

Accepted and agreed as of the date set forth above.

            /s/ Paul Myners     Paul Myners          

       
Address:
   
 
   
U.K. Taxpayer ID No.:
   
 
   
U.S. Social Security No:
   
 
   

    o If you are not ordinarily resident in the United Kingdom for United
Kingdom tax purposes, please check the box and indicate the jurisdiction in
which you are ordinarily resident:                                         .

7



--------------------------------------------------------------------------------



 



Attachment 1
STOCK TRANSFER POWER SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED, I, Paul Myners , hereby sell, assign and transfer unto
GLG Partners, Inc. (GLG) (i) the _________shares (the Shares) of the Common
Stock of GLG standing in my name on the books of GLG represented in book-entry
form or by Certificate No. ________herewith, granted to me on 2 November 2007,
as Restricted Stock under GLG’s 2007 Long-Term Incentive Plan, and (ii) any
additional shares of GLG’s Common Stock, other securities issued by GLG or
securities of another entity (Stock Dividends) distributed, paid or payable on
or in respect of the Shares and Stock Dividends during the period the Shares and
Stock Dividends are held by GLG pursuant to a certain Restricted Stock Agreement
dated 3 December 2007 with respect to the Shares; and I do hereby irrevocably
constitute and appoint _______, attorney with full power of substitution in the
premises to transfer the Shares on the books of GLG.

         
Dated:
     
 
      (Signature)

 



--------------------------------------------------------------------------------



 



Attachment 2

   
Send To:
 

DIVIDEND ORDER
Date: ____________________
     Until this order shall be revoked in writing by the undersigned with the
written consent of the Secretary or an Assistant Secretary of GLG Partners, Inc.
(“GLG”), please comply with the following instructions:
     1. All dividends or other distributions in the form of additional shares of
Common Stock, other securities of GLG or securities of another company (“Stock
Dividends”) paid or made on all shares of Restricted Stock of GLG awarded to the
undersigned under the 2007 Long-Term Incentive Plan and all rights, notices and
other communications (other than proxy statements and proxies) pertaining to the
Restricted Stock are to be registered, payable and/or mailed as follows:
Paul Myners
c/o GLG Partners, Inc.
390 Park Avenue, 20th Floor
New York, NY 10022
U.K. Taxpayer Identification No.: ____________
U.S. Social Security No.: ____________
     2. All proxy statements, proxies and related materials pertaining to the
above account are to be mailed to the undersigned at the following address:

   
Paul Myners
   

     3. All cash dividends pertaining to the Restricted Stock will be sent by
cheque to the address set forth in paragraph 2 above, unless you indicate an
alternative address or request a wire transfer in lieu of a cheque below:

               
 
A.   Alternative Address                   Address:                       B.  
Wire Instructions*                   Bank Name:               Bank Address:    
          ABA No. or SWIFT No.:               Account No.:               Bank
Contact:               Bank Tel. No.:    

 

*   Please note that an administrative fee may be charged by the transfer agent
and/or your bank for wire transfers.

 



--------------------------------------------------------------------------------



 



THIS ORDER MUST BE SIGNED BY ALL REGISTERED OWNERS:

        Name: Paul Myners
         

        SIGNATURE(S) GUARANTEED:
GLG PARTNERS, INC.
    By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



Attachment 3
Certificates of common stock of the Company shall have impressed on, printed on,
written on or otherwise affixed to them the following legend:
     THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER (THE “RESTRICTIONS”) AS SET FORTH IN THE GLG
PARTNERS, INC. 2007 LONG-TERM INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND GLG PARTNERS, INC. ANY
ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS,
INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR
OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL RESULT IN THE
FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.
     THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED STATES (AS
DEFINED IN RULE 902(L) UNDER THE SECURITIES ACT) OR TO, OR FOR THE ACCOUNT OR
BENEFIT OF, U.S. PERSONS (AS DEFINED IN RULE 902(K) UNDER THE SECURITIES ACT)
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT EITHER (A) IT IS NOT A U.S. PERSON AND IS PHYSICALLY OUTSIDE THE UNITED
STATES AT THE TIME IT IS ACQUIRING THE SHARES OR (B) IT IS AN “ACCREDITED
INVESTOR” (AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT), (2) AGREES THAT
IT WILL NOT WITHIN ONE YEAR AFTER THE ORIGINAL ISSUANCE OF THE SHARES RESELL OR
OTHERWISE TRANSFER THE SHARES EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY
THEREOF, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT, (D) PURSUANT TO RULE 144
UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANY OTHER EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT (IF AVAILABLE), (3) AGREES THAT IT WILL
GIVE TO EACH PERSON TO WHOM THE SHARES ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO
THE EFFECT OF THIS LEGEND AND (4) IF IT HAS ACQUIRED THE SHARES IN A TRANSACTION
PURSUANT TO REGULATION S UNDER THE SECURITIES ACT, AGREES THAT IT WILL NOT
WITHIN ONE YEAR ENGAGE IN HEDGING TRANSACTIONS INVOLVING THESE SECURITIES UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT. IN CONNECTION WITH ANY TRANSFER OF THESE
SECURITIES WITHIN ONE YEAR AFTER ORIGINAL ISSUANCE OF THESE SECURITIES, IF THE
PROPOSED TRANSFER IS OTHER THAN PURSUANT TO REGULATION S OR RULE 144 UNDER THE
SECURITIES ACT, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE

 



--------------------------------------------------------------------------------



 



TRANSFER AGENT AND THE COMPANY SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER
INFORMATION AS EITHER OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM OR IN A TRANSACTION NOT
SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
Confirmations and account statements sent to holders of shares of common stock
of the Company in book-entry form shall have impressed on, printed on, written
on or otherwise affixed to them substantially the following legend:
     THE SHARES OF COMMON STOCK TO WHICH THIS STATEMENT RELATES ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER (THE “RESTRICTIONS”) AS SET FORTH IN THE GLG
PARTNERS, INC. 2007 LONG-TERM INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND GLG PARTNERS, INC. ANY
ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS,
INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR
OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL RESULT IN THE
FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.
     THE SHARES OF STOCK REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED STATES (AS DEFINED IN
RULE 902(L) UNDER THE SECURITIES ACT) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF,
U.S. PERSONS (AS DEFINED IN RULE 902(K) UNDER THE SECURITIES ACT) EXCEPT AS SET
FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT EITHER
(A) IT IS NOT A U.S. PERSON AND IS PHYSICALLY OUTSIDE THE UNITED STATES AT THE
TIME IT IS ACQUIRING THE SHARES OR (B) IT IS AN “ACCREDITED INVESTOR” (AS
DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT), (2) AGREES THAT IT WILL NOT
WITHIN ONE YEAR AFTER THE ORIGINAL ISSUANCE OF THE SHARES RESELL OR OTHERWISE
TRANSFER THE SHARES EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF,
(B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
(C) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH
REGULATION S UNDER THE SECURITIES ACT, (D) PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT OR (E) PURSUANT TO ANY OTHER EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT (IF AVAILABLE), (3) AGREES THAT IT WILL GIVE TO EACH PERSON
TO WHOM THE SHARES ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND AND (4) IF IT HAS ACQUIRED THE SHARES IN A TRANSACTION PURSUANT TO
REGULATION S UNDER THE SECURITIES ACT, AGREES THAT IT WILL NOT WITHIN ONE YEAR
ENGAGE IN HEDGING TRANSACTIONS INVOLVING THESE SECURITIES UNLESS IN COMPLIANCE

 



--------------------------------------------------------------------------------



 



WITH THE SECURITIES ACT. IN CONNECTION WITH ANY TRANSFER OF THESE SECURITIES
WITHIN ONE YEAR AFTER ORIGINAL ISSUANCE OF THESE SECURITIES, IF THE PROPOSED
TRANSFER IS OTHER THAN PURSUANT TO REGULATION S OR RULE 144 UNDER THE SECURITIES
ACT, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRANSFER AGENT AND
THE COMPANY SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER
OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE
PURSUANT TO AN EXEMPTION FROM OR IN A TRANSACTION NOT SUBJECT TO THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 